Citation Nr: 0127582	
Decision Date: 12/21/01    Archive Date: 12/28/01	

DOCKET NO.  97-13 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability for pension purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1972 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


REMAND

There has been a significant change in the law during this 
appeal.  On November 9, 2000, the Veterans' Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified as amended at 38 U.S.C.A. § 5100 et seq.  
(West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See also recently published regulations at 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159), promulgated pursuant 
to the enabling statute.

In August 1997 the veteran submitted additional private 
medical records.  The record does not indicate that a 
supplemental statement of the case was thereafter issued.  
See 38 C.F.R. § 19.31 (2001).  

When the veteran submitted his claim in September 1996, he 
indicated that he had received treatment for a nervous 
condition at the VA Hospital in San Juan, Puerto Rico, in 
August 1996.  The report of a December 1996 VA general 
medical examination indicates that the veteran had not 
received treatment for his nervous condition until 
approximately six months before.  The record does not reflect 
that an attempt has ever been made to obtain the VA treatment 
records relating to the veteran's treatment, reported to have 
occurred in August 1996.  These records are presumed to be 
before the Board, but are not contained in the veteran's 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The most recent VA examinations afforded the veteran were 
accomplished in December 1996.  The veteran has submitted 
private treatment records indicating that he received 
psychiatric care in August 1997.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA medical 
facility in San Juan, Puerto Rico, and 
request copies of all records relating to 
treatment of the veteran from August 1996 
until the present.

2.  The veteran should be afforded VA 
dermatology and psychiatric examinations 
to determine the nature and extent of any 
dermatological and psychiatric disorders.  
All necessary tests and studies should be 
administered and all findings reported in 
detail.  The examiners should identify 
all current diagnoses and indicate 
symptoms related to these diagnoses.  The 
psychiatric examiner should provide the 
veteran's current Global Assessment of 
Functioning score and each examiner 
should offer an opinion as to the effect 
that any identified disabilities has on 
the veteran's ability to obtain and 
retain substantially gainful employment.  
The claims folder must be made available 
to the examiners for review and the 
examination reports should reflect that 
such review was accomplished.  The 
examiners should offer a complete 
rationale for all opinions provided.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and implementing regulations are fully 
complied with and satisfied.

4.  Then the RO should readjudicate the 
issue on appeal, including evaluating all 
identified disabilities.

5.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case that includes any 
appropriate laws and regulations not 
previously provided, including any 
appropriate diagnostic criteria that was 
considered in evaluating the identified 
disabilities, and be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



